                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

 In Re:                                                  )
                                                         ) Case No.: 18-03623-TOM13
          KHRISTOPHER BURGE,                             )
          SSS: ###-##-9146                               )
          ASHLEY BURGE,                                  )
          ###-##-0742                                    )
                 Debtors.                                )
                                                         )

      AMENDED TRUSTEE’S OBJECTION TO CONFIRMATION AND MOTION TO DISMISS

                 COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and objects to the

 confirmation of Debtor’s plan and moves to dismiss this case based upon the following grounds:

          1.     The plan does not provide for payment of secured Claim #26 filed by Tower Loan of

 Trussville ($1,893.89).

          WHEREFORE, the Trustee objects to the confirmation of the Debtor’s plan and moves to dismiss

 this case. The Trustee prays for such other relief as the Court deems appropriate.


                                                           Bradford W. Caraway
                                                           Chapter 13 Standing Trustee

                                                           By:     /s/Charles E. King
                                                                   U




                                                           Charles E. King
                                                           Assistant Trustee
                                                           Post Office Box 10848
                                                           Birmingham, Alabama 35202
                                                           (205) 323-4631




 UL



Case 18-03623-TOM13           Doc 40    Filed 11/19/18 Entered 11/19/18 14:06:45                  Desc Main
                                       Document     Page 1 of 2
                                       U   CERTIFICATE OF SERVICE

          I hereby certify that a correct copy of the forgoing Objection has been forwarded by email or U.S.
 Mail to the following on this the 19th day of November 2018:

         BOZEMAN, CARAWAY & ASSOCIATES, PC
         rbozemanlaw@yahoo.com

         KHRISTOPHER and ASHLEY BURGE
         660 VALLEY CREST DRIVE
         APT A14
         BIRMINGHAM, AL 35215

                                                           /s/Charles E. King
                                                           U




                                                           Assistant Trustee




 UL



Case 18-03623-TOM13           Doc 40        Filed 11/19/18 Entered 11/19/18 14:06:45               Desc Main
                                           Document     Page 2 of 2
